                                           Case 3:20-cv-06792-JSC Document 14 Filed 12/01/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CLEVELAND MCKINNEY,                                 Case No. 20-cv-06792-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: MOTION TO DISMISS
                                                   v.
                                   9
                                                                                             Re: Dkt. No. 9
                                  10     OAKLAND UNIFIED SCHOOL
                                         DISTRICT, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendants’ motion to dismiss in part Plaintiff’s complaint.

                                  14   Having reviewed the parties’ written submissions, the Court concludes that oral argument is not

                                  15   necessary, see N.D. Cal. Civ. L.R. 7-1(b), vacates the December 3, 2020 hearing, and DENIES in

                                  16   part and GRANTS in part the motion.

                                  17          1.        Defendants’ Motion to dismiss the First Amendment retaliation claim against

                                  18   Sifuentes and Scott on grounds that Plaintiff sued them in their official capacity and therefore the

                                  19   claim is barred by Eleventh Amendment immunity is DENIED. Although the complaint does not

                                  20   specify, it is presumed that they are sued in their personal capacity. See Romano v. Bible, 169

                                  21   F.3d 1182, 1186 (9th Cir. 1999) (“We also have presumed that officials necessarily are sued in

                                  22   their personal capacities where those officials are named in a complaint, even if the complaint

                                  23   does not explicitly mention the capacity in which they are sued.”). Defendants’ reliance on

                                  24   McAllister v. Los Angeles Unified Sch. Dist., 216 Cal. App. 4th 1198 (2013) is misplaced as there

                                  25   the complaint alleged that the named superintendent “was executing and acting pursuant to the

                                  26   policies, practices, directives and procedures” of the school district. Id. at 1209-10.

                                  27          2.        Defendants’ motion to dismiss the California Labor Code Section 6310 claim on

                                  28   the grounds that Plaintiff has not sufficient alleged that he complained about unsafe working
                                          Case 3:20-cv-06792-JSC Document 14 Filed 12/01/20 Page 2 of 3




                                   1   conditions is DENIED. Plaintiff has adequately alleged that he complained of unsafe working

                                   2   conditions in his place of employment. (Compl. ¶¶ 18-19, 20, 24); see Cabesuela v. Browning-

                                   3   Ferris Industries of California, Inc., 68 Cal. App. 4th 101, 109 (1998) (holding that the plaintiff’s

                                   4   allegations that he was terminated as a result of complaining of long driving hours, which he

                                   5   reasonably believed to create a hazard to drivers, was sufficient to withstand a demurrer).

                                   6          Creighton is inapposite as there the plaintiff did not allege that contaminated water posed a

                                   7   health risk to him and his place of employment; instead, the plaintiff alleged that the water “posed

                                   8   a public health risk to the residents of the City of Livingston.” Creighton v. City of Livingston,

                                   9   628 F. Supp. 2d 1199, 1222 (E.D. Cal. 2009). Here, in contrast, Plaintiff alleges that the water

                                  10   posed a health risk to the students and faculty of McClymonds, which was his place of

                                  11   employment. (Compl. ¶¶ 14, 18-20, 22, 24-25.) Plaintiff also alleges that despite knowledge of

                                  12   the water contamination, OUSD failed to remediate the problem and kept it a secret from the
Northern District of California
 United States District Court




                                  13   public, including students and parents, for a year. (Id. ¶¶ 18-20, 24-26, 39.) These allegations

                                  14   plausibly support an inference that OUSD maintained a hazardous or unsafe working environment

                                  15   for Plaintiff about which Plaintiff complained.

                                  16          Plaintiff’s opposition suggests that his claim is also based upon his complaints about the

                                  17   moldy basement office. While he sufficiently alleges that he complained about the moldy office,

                                  18   (Compl. ¶ 52), he does not allege facts that plausibly support an inference that he was terminated

                                  19   or otherwise discriminated against for those complaints. Thus, to the extent the Labor Code 6310

                                  20   claim is also based on the moldy office complaint, it is dismissed with leave to amend.

                                  21          3.      Defendants’ unopposed motion to dismiss Plaintiff’s sixth and seventh FEHA

                                  22   causes of action is GRANTED without leave to amend.

                                  23          4.      Plaintiff’s amended complaint, if any, must be filed within 20 days of this Order.

                                  24   The Court will hold an initial case management conference on January 21, 2021 at 1:30 p.m. via

                                  25   Zoom video. A joint case management conference statement is due one week in advance.

                                  26          This Order disposes of Docket No. 9.

                                  27

                                  28
                                                                                         2
                                          Case 3:20-cv-06792-JSC Document 14 Filed 12/01/20 Page 3 of 3




                                   1

                                   2         IT IS SO ORDERED.

                                   3   Dated: December 1, 2020

                                   4

                                   5
                                                                                      JACQUELINE SCOTT CORLEY
                                   6                                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             3
